Citation Nr: 0816207	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-19 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in March 2008.  A copy of the transcript 
of that hearing is of record.


REMAND

As to the claim of service connection for bilateral hearing 
loss a VA audiological examination report dated in October 
2006 is of record.  The examiner noted that testing showed 
mild high frequency sensorineural hearing loss at 3000 and 
4000 Hertz in the right ear and a mild to moderate high 
frequency sensorineural hearing loss at 2000 through 4000 
Hertz in the left ear.  The examiner opined that as to 
whether the veteran's hearing loss was related to active 
military service or his civilian occupation as an industrial 
machinery mechanic could not be determined without resorting 
to speculation.  No rationale was provided by the examiner.

At the recent personal hearing, the veteran testified as to 
inaccuracies in the VA examination report.  For example, he 
said that the examiner never questioned him on the 
circumstances of his entire military career or his entire 
civilian career and his alleged noise exposure.  

A review of the VA audiology examination report and hearing 
transcript reflects that the veteran gave a history of 
inservice and post service noise exposure.  Audiometric 
testing, conducted by the VA in October 2006, revealed that 
the veteran had a bilateral hearing disability as defined in 
38 C.F.R. § 3.385.  However, the record does not adequately 
address whether the veteran's hearing disability likely began 
during service as the result of prolonged exposure to 
excessive noise; or whether such disability is more likely 
the result of post service noise exposure; or a combination 
of both.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  While an 
opinion as to etiology was offered that was not favorable to 
the veteran's claim for bilateral hearing loss, the veteran 
has testified that the 2006 results should be called into 
question as they do not adequately reflect his inservice and 
post service history regarding his hearing loss.  It is the 
Board's conclusion that a contemporaneous examination 
provided by a different VA audiologist, would be helpful in 
determining whether current hearing loss is of service 
origin.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The veteran should be provided a VA 
audiology examination by a different 
examiner than the one who conducted the 
October 2006 examination for the purpose 
of determining whether his bilateral 
hearing loss disability as defined by 38 
C.F.R. § 3.385 began during active 
service.  All necessary studies and 
tests should be conducted, and the 
veteran's claims files should be made 
available to the examiner for review.   

Following an examination and a review of 
the claims files, the examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
diagnosed bilateral hearing loss began 
during service or is etiologically 
related to any incident of active 
service, to include his inservice 
exposure to excessive noise associated 
with his military duties.  It is 
requested that the examiner also comment 
on the fact that following the veteran's 
discharge from active duty in 1964 there 
was no report of hearing impairment for 
many years and his post service 
employment also included noise exposure, 
for which the veteran alleges he was 
afforded hearing protection.  

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the examiner is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.  

2.  The RO or the AMC should undertake 
any other indicated development.

3.  Then, the RO or the AMC should 
readjudicate the issue on appeal based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond 
before the case is returned to the Board 
for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



